       Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 1 of 27




To: Honorable Judge Edward Chen,

I am writing this letter to you on behalf of my father, Lawrence Joseph Gerrans. My father is a
man of many talents. He is intellectual, athletic, quick witted, compassionate and loving. One
thing he is not, violent. Lawrence, or Larry as I called him when he first entered my life, is
someone who is filled with nothing but love, you see, Larry isn’t my biological father. However,
he has done more for me, than any father could hope to do for their sons. He came into my life
when I was around 6 years old. It was weird seeing someone date my mother at that age, I had
a lot of resentment and frustration towards Larry in the early stages of their relationship. I did
my best to push his buttons and see what I could get away with. Larry never faltered. He was
always there with a big smile, trying to get me to see that he was there not just for my mom,
but for me as well. Day after day, month after month, he stuck around… for us both. The more
time we spent together, the more I came to accept him as someone that was going to be in my
life for a long time. As the years went by, I slowly started feeling a little strange calling the man
who has been the only father figure I had really known, by his first name. I started calling him
dad around 10 years old, but he had treated me as his son from the first day he met me. When I
was 12 years old, he asked me if I wanted him to adopt me and become my legal guardian.
Without hesitation I said yes. This man, who was barely old enough to begin starting a family,
just committed himself to a pre-teen boy for the rest of his life. Growing up he introduced me
to football, which I grew to love and pursued all the way to the college level, in no small part
because of his desire to help me achieve my goals and give me whatever resources I needed to
succeed. We bonded over sports, but he became my father through love. He was always the
first person to congratulate me when I was victorious but was also there to catch me when I
lost. Never one to use violence or anger as a teaching method, but rather using failure as an
opportunity to help me learn from my mistakes. I was present through my father’s whole trial.
It was gut wrenching to have to sit there and listen to things said about him that could not be
further from the truth. My father is a loving man, one of high moral character and values. He
has raised 5 children, two of us whom are not even his biological children, and we can all attest
to his love and compassion. He has coached multiple athletic teams from my little league, to my
sister’s youth soccer, and not a single player would have a negative word to say about him. In
regards to the recommended sentencing, I urge you to consider the life of service he has given
to the medical industry. To take into account his desire to cure lung cancer at all costs. And to
above all else, look at the family and friends who have gone to trials, written letters, and spent
precious time to exonerate his name. People who treat others badly don’t have that many
people in their corners. Just look at the other side of the courtroom…

With the utmost regard,

Brandon Gerrans
       Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 2 of 27



To whom it may concern,


       The smartest man I have ever known once told me, “God gave you two eyes, two ears
and one mouth; to use in that order.” I am not entirely much of a conversationalist. I am not fond
of small talk and I find it easier to avoid conversations amidst peers in regards to personal
beliefs and political stance. It is far too easy to find disagreement in the mundane as much as it
is to lose interest in ones historically documented personal details. In essence, I observe, listen
and speak only when something more important than mere opinion is called upon to do so.
There is a fire in my soul that has called upon me to write this. I have not spoken on it much, but
I have observed every aspect of the topic at hand, and in great detail. There is a man in need of
salvation and a family in gut-wrenchingly painful emotional turmoil at the moment. The man is
Larry Gerrans and that family is my own.


       Some will argue that blood is thicker than water. Some say that you get to choose your
family. I believe both to be true. You see, I have (had) two sets of parents. I grew up with my
biological father and visited my Mother and step-father (Larry) twice a year. My bio father was a
drinking man- non-violent and very paternally invested, however emotionally detached and
therefore emotionally unavailable for the better part of my life. I did not in anyway benefit from
his emotionally selfish habits, except to learn that if a lonely, isolated existence is desired,
anyone who shortly seeks such can easily find it. I knew him but I didn’t know him. I believe he
deprived himself of support in order to further distance himself from the pain of this frequently
cruel world. When I was old enough, at the age of twelve, to understand the importance of
stability and family unity, I moved in with Larry and my mother. I had called him Dad for so many
reasons. If I had to define him in a word, that would be that- FATHER. A fathering light of
guidance and wisdom. A rock, a stable venture into a big world I knew hardly anything about. I
had no idea how much he would do for me, teach and inspire me to simply live and thrive in
world that didn’t owe me a thing.
       Growing up I found that my true nature was empathetic, cautious and more often than
not I was scared out of my mind for no apparent reason, at all times. I grew out of that, but I
believe in my heart of hearts I wouldn’t have, had I not had my Dad Larry in my life.
       Have you ever sat in a room with one person and felt like nothing could harm you? Not
your nightmares, fears, past enemies, not even God’s vengeance itself? I have. His name is
Larry Gerrans and I took his last name when I was thirteen because I wanted to embody the
man who taught me self-esteem, moral and ethical premises, to look into myself and against all
       Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 3 of 27



odds, fight my battles with integrity and pride. To allow no one, not one single person to affect
my duty in this life, and that was to be kind, honest and true in every venture. To work harder
than those around me, to admit when I am wrong and to “know better” therefore always doing
better. He taught me to measure twice and cut once. To know what I stood for, so that I wouldn’t
fall for anything. To take risks and be “that female entrepreneur,” that female police officer, that
female doctor. The world was my oyster because I had a man who looked me in the eye and
stated that no matter what he would always be there. He has always held true to that promise. I
am twenty-eight years old and, while grown and financially and emotionally independent, I will
never outgrow the need of my father’s comfort and guidance. People do not out-grow the need
to be loved. No one ever outgrows the necessity of a parent, and the psychological trauma of
losing a father for a young woman is debilitating. I have lived this and I currently am reliving a
loss so painful and confusing there are simply not words, but poetry to define the imbalance.
       My biological father died of suicide when I was twenty one years old. I did not know a lot
about him, but I knew I loved him and that he loved me, as well as everyone who had every
been kind to him.
       A father’s love is an unrelenting force of God’s beauty on this earth. Larry and I have had
a complicated relationship all these years. I look back on the beauty of our relationship and it
was a dance of compromise. He always helped me, but he did so much more… he taught me to
help myself. I took pride in being the rebel. The one who didn’t fit in, the animal lover and book
worm, the silent one, always seeing what the world was doing and how I could evade a status
quo lifestyle from the “typical.” I wanted different, unique and soul-wrenchingly meaningful
substance in my life. When I was a kid and they asked me what I wanted to be when I grew up.
My response was “happy.” They say I didn’t answer correctly but I debate they didn’t understand
the question. Everyone’s association of happiness is going to be different. I found happiness in
family unity. In finally fitting in, even when we don’t see eye to eye. In seeing my sisters’ elated
smile and respite from the worlds frustration when Larry, OUR FATHER was around.
       The world feels unsafe when your father is taken away from you. It is a grief and
complex connotation of deprivation that I wish transcended the importance to explain. However
it is so important it must be explained. My world shattered when my biological father died. I lost
myself and nearly lost my will to live. I sat in the front pew of my hometown church, holding his
then four year old daughter, my sister Sierra, who kept me sane in that moment. I could not tell
if I held onto her with such grounding force for her benefit or mine. The two needs of comfort
and to be comforted blended with such astounding confusion I felt I would dissipate to
nothingness if I let go. In January of last year I did the same thing at my father’s trial in San
       Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 4 of 27



Francisco. Instead of accepting a father’s lost life by his own hand, I awaited rather impatiently
for twelve strangers to decide the fate of my father and lifelong best friend, Larry. To decide if
our family would struggle along in pain without him, or if, by the Grace of God be reunited and
breathe life back into our familial unit. We are a knitted family, I one piece, and they the others.
However our bonds are ne’er weakened. He is my father and within my heart I carry a
confidence and perseverance I would not otherwise have. I feared for my three young sisters
when I, again, held onto the youngest in the front row of that court room, and watched my father
be led out to an unknown location for an undetermined length of time. I relived a loss that
haunted me for the “best years of my life.” I stood, again awaiting a painful reality that took deep
root and set in betwixt every beat of my heart. I have lost two father’s without a goodbye. With
not one shred or semblance of peace and willingness.
       I looked to my sister’s, my brother and mother and felt that, after all I had grown through,
all the pain and confusion, that I could protect them. That I could save them from a loss I knew
merely in partial. The moment I had the thought I knew it was in vain, we chisel and hollow out
parts inside of ourselves for pain this deep. A resurrection is needed. How does the military
save themselves when their commander in chief is removed? How does one find their way
when the map is destroyed? Our father has been taken and the light of hope and future
endeavors dulled and in comparison, dissipated from consciousness. Losing a legal case is one
matter, you get a winner and a loser. Losing a parent has no benefit. I feared my sister’s would
wake in the night terrorized that their father is inaccessible and removed from their everyday
life- and they have. The house is not home without him. The world is no longer our oyster to
nourish and love, it is a trove of devastatingly painful memories and fears of the future. A future
without the light that guided us this far. If anything, and not in a dramatic sense, we are nothing
without him. I believe in my heart of hearts that a father removed from his family is nothing. He
never left us. You have taken a shepherd’s herd and slaughtered his calling, his purpose. We
are not lost sheep by any means. We are a strong and determined family built of survivors and
we do not fear work or God’s will for us. We do however, fear for our father’s spiritual well being
and lack of stability in jail. He never took from or burdened anyone. He left all things behind him
better than the matter in which they were found. He built people up. He raised us as women to
be strong and mature in a man- powered multiverse of deception and corruption that is
government and politics. We were pressed to think critically and to love with everything we
have. But a light has gone out. There are blurred edges at the periphery of our consciousness
because we have lost our father.
       Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 5 of 27



        I live in fear again, not for myself but more for my sisters in a way that leads me to
believe in God more than ever. If you, who is reading this, has the power of knowledge and
empathy in your heart, I urge you to understand that you single handedly hold the capability to
simultaneously harden and damage the hearts of three innocent, impressionable teenaged girls
who are destined for absolute greatness. They need their father. Though I cannot say with
certainty what our fate is in this world until it is over, I know my fathers fate is not within the
judicial system. He is an intelligent, compassionate and incomprehensibly loving person. He
deserves the same second chance that he has gifted me, time and time again as the outcast
and socially inexcusable recluse of the family. No one understands and loves me for who I am
the way he does. To look in my eyes, knowing we are so vastly different human beings to the
core, and residing that we would go to the ends of the earth for each other is something that my
sisters simply cannot be deprived of. They plainly put, should not know a world without that love
as I have had to learn it. I know not what I need say or recommend to inhibit the pain of loss for
my sisters and mother with this burden. I know only what I have always known, and that is good
people do good things. Someone can help our family. Someone can step in and make a judicial
call to arms, to revive and breathe life back into a faltered system that seeks not to change but
to punish. People change. They are worth the effort, every ounce of love and compassion you
feel for your own parents and children can be transferred to us, if only the correct means and
references.
        I ask for your support and understanding, not out of selfish desire, but because I have
walked a life without my biological father and will for the rest of my life, be adapting to a world
without him in it. I ask you do not condemn these girls to see only darkness when it comes to
family gatherings and holidays. No birthday, first kiss, driver’s license or bad day is ever
remedied by missing your father. Please, I pray God, you hear my prayer for my family and seek
within yourself to be a protection for us.


        Sincerely with gratitude and warm regards,
                Sarah Gerrans
Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 6 of 27
      Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 7 of 27




10/23/20
Honorable Judge Chen,


My name is Patrick Gerrans and I am Larry Gerrans’ youngest brother. I am
writing this letter to you in regards to the upcoming sentencing of Larry. I want to
make it clear that I understand Larry was charged, tried before a jury of his peers,
and convicted of the crimes against him. This is a fact of the circumstances; I work
for a law enforcement agency and understand the ramifications of such judgements
made against him. This letter is not to convince you in any way of Larry’s
innocence but perhaps a glimpse of Larry’s character, the person we’ve come to
know throughout our lives.


Larry has been a figurehead for this family for a while now. That role had always
been bestowed upon our father, but in the last several years when our family and
our father fell upon hard times, Larry was the person to step to the forefront to
help. This was not a role we asked of him, but a role he volunteered for and
accepted without pause or complaint. My sister has struggled with mental health
and drug addiction. This is not a comfortable issue to discuss. When she was at her
lowest point, in the hospital, unable to care for herself, and far from home, Larry
immediately sprung into action and went to her aid and helped in moving her back
home.


I remember when I, my brother Robert, and our parents were stranded after our car
had been stolen. Late in the night and frightened (at least frightening for my
brother and I because we were so young), Larry didn’t hesitate. He showed up
despite working long hours and having his own family at home. And he showed up
not just with himself, but with hot chocolate, donuts, and blankets for a cozy ride
home. The manner and method of his response may seem trivial, but it underscores
the way Larry thinks. He was as concerned with helping people as he was making
them feel safe and comfortable at a distressing time.


Our brother, Chris, had his own struggles and worked very hard to straighten his
life out; it was a long road forward for him, but he worked hard. Larry reached out
to Chris to give him what appeared to the rest of us as an opportunity to succeed.
For a while that appeared to be true as Chris married and had two children of his
      Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 8 of 27




own. It is clear to see that this partnership ended up being the structural failure for
both of my brothers, but I do believe that Chris’ initial hiring was out of a sense of
familial duty and need to help and encourage another member of our family. I wish
that professional relationship transpired different, to say the least.


When our father fell even more ill than he had previously been, Larry was the
person to step forward. Our father had been battling atrial fibrillation and many
side-effects from failed procedures. He was at the end of his options. Larry stepped
in and urged our father for a second opinion and further evaluation. Larry personal
accompanied our father to Minnesota for this and supported our father during this
time. Our father is still with us, undoubtably, because Larry put forth the effort to
help when help was needed. Larry’s strength of character to help people saved our
father’s life.


Time and time again, Larry has been there for our family. Larry has always had a
natural ability to find energy for those around him, not just within his own family.
I understand that Larry is convicted of crimes and there is inevitably a punishment
for those crimes. This is also the first time Larry has been convicted of any crimes.
Larry has been incarcerated for well over one year now and did not have a chance to
spend a last bit of time with his wife, son, and daughters. Larry also did not have a
chance to say goodbye to his father, who is unfortunately in a state of deteriorating
health. A lengthy sentence may well forfeit Larry the opportunity to say goodbye to
his father at all. Larry saved his life once; I do humbly request consideration for a
first-time conviction so as not to permanently separate Larry from his father, and
also deprive him from the formative years of his daughter’s lives. As a law
enforcement officer, I know how important it is to have both parents in the home for
the stability of young children.


I love my brother. I miss my brother. That still cannot compare to how much he is
missed by his wife, his son, his daughters, and his father. Larry has made the
biggest mistake of his life. Larry’s life will never be the same. But we will be there
for him to assist him in being a productive, positive member of society because he
has been there for us, all our lives. I humbly request consideration in his
sentencing. Even with the mistakes, he is a cornerstone of our fractured family and
we need him.
Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 9 of 27
       Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 10 of 27

                                   Michael & Nicolle Dougherty
                                        20 Chateau Place
                                      San Rafael, CA 94901

October 21, 2020

Honorable Edward M. Chen
United States District Court, N.D. Cal.
450 Golden Gate Avenue San Francisco, CA 94103

Re: Lawrence Gerrans

Dear Judge Chen,

This letter is in regard to Lawrence Gerrans and the long relationship my family and I have had with him.
This letter is intended to express what a great guy Larry is, how much he sacrifices for our community
and kids, explain our regular interactions, and trips taken with him. Larry is a good man and has been a
loyal, committed family friend for years.

I have known Larry for 10 years, and have had continual contact with him socially, on sporting fields, at
Marin Catholic High School, and on numerous hunting trips to Colorado. Our families are very close, as
our children attended the same high school at Marin Catholic in Kentfield, CA. Our families have shared
many dinners over the years, and we have enjoyed knowing the Gerrans and consider them very good
friends. My oldest of four children, Reagan, has been great friends with Haley Gerrans for years. Larry
has coached two of my daughters in sport, and was a great coach. He put a great deal of time into the
kids, and had a great ability to get the most out of them, was a great leader and role model for the girls,
and provided for a great experience for kids and parents alike. He has always been generous with his
time, and always goes the extra mile when anyone needs anything.

On our hunts in Colorado, Larry was one of 7-10 friends hunting in the Rocky Mountains, and living in a
small cabin with the group. Larry was always a good friend, conscientious of others in the group, helpful
in all situations, and always was there for his friends. There are numerous examples of Larry’s greater
concern for the group or an individual, then him worrying about himself or his own hunt. I specifically
remember multiple situations where a hunter’s radio wasn’t working, and Larry left his location to go
check on another hunter/friend. He was selfless out there, and day in and day out, he was a great and
steady friend there.

I can honestly tell you, Larry is a good man, a great father, a great friend, helps those around him, and
always offers a helping hand when anyone is in need. If anyone in our community needed anything,
Larry was the first to jump in a car, call friends, and find a way to help. He is truly a value to our
community.

Best regards,


Michael Dougherty                                                 Nicolle Dougherty
      Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 11 of 27




                                  October 23, 2020

Dear Judge Chen,

I wanted to take a moment and write this letter on behalf Larry Gerrans. I met Larry
about 5 years ago thru a mutual friend of ours and connected the moment we met. His
big smile and laugh were infectious.

Over the past five years we’ve attended many dinners together here in Marin at Chalet
Basque and took trips together to Colorado for an annual hunt in Colorado. Through
those events I got to know Larry well. He is one of the most unselfish people I’ve ever
met, always putting his friends and family first.

A couple years back, I had pulled a muscle in my lower back and had a real tough time
walking, this happened right before we were supposed to leave on our trip to Colorado.
I happened to be talking to Larry over the phone one evening and let him know how my
back had been bothering me quite a bit. Larry said, I’ll be right over. No hesitation, I
never even had a chance to say for what. He got in his car and drove 30 minutes to my
house in Novato to bring me a back brace. Larry apparently had back issues himself at
one point and wanted let me borrow his back brace to help me out. He dropped what
he was doing and went out of his way to help a friend. I bring this up because this is
the kind of guy Larry is. He is always looking to help others, regardless.

I know Larry is a good man with a big heart. I bring this up because I am 51 years of
age, grew up in the neighborhood of North Beach in SF. Many of the friends I have
today are kids I went to kindergarten with back 45 years ago. Larry did not go to
Kindergarten with me and I’ve only known him for 5 years, however he may as well
have. It is as if I’ve known him for 45 years. Larry is that kind of man, he’s left an
impression on me and my family and he will continue to be my friend for years to
come.

Sincerely,

Claudio J. Cipollina
129 Santa Maria St
Novato Ca. 94947
      Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 12 of 27




October 23, 2020
Your Honorable Judge Chen,
       Larry is my older brother by 13 years. My whole life Larry has been someone that I
have admired, looked up to and he looked out for me. Larry is a good listener,
understanding to life’s circumstances and will tell you when he has no idea what you’re
going through, but will always offer sound reasonable advice.
        I see Larry as a loving husband to Shelly and loving father to his five children and a
great uncle to my three children. Larry is always willing to help those in need, family, friend
or stranger. I mentioned this in a previous letter to the court but I can’t reiterate enough
that his love, admiration, and fun he had as a dad shaped my want to be a father.
       The whole case Larry and my brother Chris find themselves in regarding Sanovas
has hurt our whole family. I am a police officer and absolutely respect, and believe whole
heartedly in the process of the justice system and the hard jobs everyone has in the
process.
       Sir, I know my brother’s heart, he is a good person. The thought of many years in
prison for him breaks my heart. I hope for your thought of leniency when considering his
sentence. Thank you for your time your honor.


Very Respectfully,
Robert Gerrans
(415) 246-0624
Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 13 of 27
Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 14 of 27
  Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 15 of 27


October 25, 2020
Subject: Character Reference For Larry Gerrans
To: The Honorable Judge Chen


I have had the honor of knowing Larry Gerrans since 1984. We met during high school,
and have connected throughout the preceding years. We have come to see each other
more often in the past 6 years, as he has coached my nieces in youth sports, and his
children entering into Marin Catholic High School, where I work.

Larry and I became acquainted through athletics in the football program at Novato High
School. He was one year ahead of me, and was a great role model for the younger
players. He was ambitious, talented, and able to play varsity football successfully as a
sophomore. Off the field Larry was kind and encouraging to me and other younger
athletes. I was a mid range athlete with a big heart. Larry would take time to talk to others
and myself about the discipline and commitment it took to be successful on and off the
field. Socially Larry never “big-timed” the underclassmen. I found this to be unique
compared to other talented upperclassmen. His spirit and heart has stayed consistent
through the years. Anytime I would connect with Larry, he would always inquire about
my family, and my life in general. Connecting with Larry through the years has always
been a positive and pleasurable experience.

In the recent years, I have had the opportunity to visit with Larry at his workplace.
Knowing I am a cancer survivor, Larry, expressed his desire to help individuals defeat
cancer. What really impressed me was finding out the level of support Larry afforded one
of his employees who had been battling cancer. During her recovery, he supported her
and helped others do the same. One of his driving goals was to find a cost effective way
to support individuals who were fighting cancer.

I have visited Larry in the SF Jail a couple of time since he has been incarcerated. It has
been sad to see him in there. The things that have stood out in my visits have been
Larry’s faith, and outward attention during a time of his own personal crisis. Larry is
reading and sharing the Biblical gospel on a daily basis. He sees other inmate’s troubles,
is saddened by it, and goes out of his way to offer counsel. Larry has had much time to
reflect on his life, his mistakes, and what really matters to him. During times of trouble
  Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 16 of 27


people turn to the most important things in their lives to guide them, and Larry has turned
to his family and his faith.

I was surprised to hear the allegations against Larry. I have always known Larry to be a
fun and solid individual who cares for others. I have never known Larry to be violent
person, or to knowingly wrong anyone. I have seen Larry support his daughters through
Marin Catholic High School academically and athletically. He has coached my nieces
along with his daughters in youth sports (Larry was their favorite coach).

Larry has always had a big heart for his community and for people around him. He has
earned my respect and friendship from the beginning. I hope that you can see the some of
the same qualities in him that I have experienced.




Sincerely,

Maziar Moayed
Head Football Coach, Student Affairs
Marin Catholic College Preparatory
675 Sir Francis Drake Blvd.
Kentfield. Ca. 94904
415-464-3800 W, 415-720-2477 C
     Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 17 of 27




October 24, 2020

Dear Honorable Judge Chen,

I’m writing to you concerning my friend Larry Gerrans. I’m a 25-year United
Airlines pilot living in Marin County, CA. I have a wife and two children.

I understand that sentencing for Larry will be on November 4th. I urge you to
exercise leniency in this matter.

I will tell you, without question, that I would welcome Larry into my house if he
asked. He is a man that I’ve always admired. He's altruistic, enthusiastic,
charismatic and I’ve always seen him as gentle, trusting man. I will be honest and
say that I was shocked with the outcome of his trial. Suffice it to say, I can’t
imagine Larry as an individual that would (or could) ever pose a threat to the
public.

I consider Larry a close friend, and I’m sad for his current situation.

Please consider leniency in Larry’s sentencing.

Thank you very much for your consideration,

Mark Plaskon
United 787 Pilot
San Francisco, CA
415.225.7515
Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 18 of 27
      Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 19 of 27




October 23,2020
To: The Honorable Judge Chen

I have known Larry Gerrans since spring of 2016 when he introduced himself to me at a
Veteran BBQ gathering at the American Legion in San Anselmo, CA. We began our
friendship based on our mutual appreciation of US Military Veterans and both wanting to
help Veterans with Service-Connected Disabilities.

From there, Larry became a very good friend of mine. He invited me over to his house
several times to work on various projects regarding helping Veterans. I met his family
through my visits and we all became friends, going out to eat together, having dinner at
the Gerrans house, going on hikes, exercising etc.

Larry is and has always been a very loving, caring and supporting person to those
around him. He always was looking for ways to help out his community and those he
loves and cares about. He was always very compassionate towards others, especially
those who had any traumatic life experiences. Larry just wanted to help! I have ZERO
concerns about him being violent or aggressive in anyway. Violence goes against his
"being" which is to improve lives, help others, and make the world a better place to live
in.

Why would a guy spend his entire life savings, dedicate a decade of his life while
working crazy hours, miss experiences with his family as they grew up while he was
working, risk it all for a small amount of money, relatively speaking, when he was trying
to help cure cancer with a huge potential upside? It really just doesn't make sense to
me...

Last year I went through a divorce, partially because of my combat-related PTSD from
serving in the US Army during Operation Iraqi Freedom in 2003. Larry opened his home
office to me where I stayed for a short period until I got back on my feet, even while he
was fighting for his life in court.

In my opinion, based on my numerous interactions with Larry and his family, visits to the
Gerrans home, and people that I have spoke with that know Larry, he is a very
generous, trusting, open, genuine, caring, non-violent, and loyal human being. There is
no fear of violence in any way. He uses his mind, determination and gratitude for life to
help elevate the welfare of his fellow human beings.

Thank you for taking the time to read this as I consider Larry a very good friend.

Sincerely,

Aaron

Aaron Augustis
Operation Iraqi Freedom, US Army Veteran
     Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 20 of 27




                                                             Vicki Mead
                                                             3000 Lillard Dr
                                                             Davis, CA 95618
                                                             916.225.0244
                                                             vmead2@vitalant.org


Honorable Edward M. Chen
United States District Court, N.D. Cal.
450 Golden Gate Avenue
San Francisco, CA 94103


Dear Honorable Edward M. Chen,

I am submitting this letter as a personal testament of the outstanding character of
Lawrence [Larry] Gerrans. I came to know Larry and his family when we became
neighbors 15 years ago. Though initially we were but neighbors, our families soon
became great friends. We spent weekends, holidays, meals and vacations together for
several years. What I came to learn very quickly about Larry was his commitment and
dedication to his family, to his life-saving and innovative medical device development.

Larry worked tirelessly, advancing medical innovations that were revolutionary and
made a significant difference for patients in need. I am a Bachelor’s prepared RN,
certified in Public Health Nursing, so his work both impressed and inspired me. When
he wasn’t at work saving lives, he was spending time with his family. He was there for
everything. He was a quintessential family man. He was also there for his friends and
extended family if ever there was a need. For someone with such an impressive
intellect, he was also surprisingly very laid back and down to earth. What stood out the
most about Larry was his love, devotion and adoration of his wife and his 5 beautiful
children.

Aside from being great friends, Larry and his wife showed my family selflessness and
the true meaning of friendship. In 2008 my then teenage daughter went missing.
Without hesitation, Larry, Shelly and family came to our side. As you can imagine, as a
mother who has a missing child, I was gripped with fear and panic. Larry and Shelly
helped coordinate neighborhood canvassing, posting missing persons posters, assisted
me with law enforcement and emotionally supported me in a way that was above and
     Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 21 of 27




beyond what one would expect in that space. Their love and support kept me from
losing my mind and aided in the safe rescue and return of my daughter 8 days later.



When my daughter was rescued, we learned she had become a victim of domestic
minor sex trafficking. Due to the seriousness of the crime and threats from her
perpetrators, their violent past and in spite of great risk to Larry and his family, they
welcomed my daughter into their home on their secluded property to ensure her safety
until her perpetrator was apprehended. How many “friends” can say they would do
this? This tremendously selfless act, spoke volumes to me about Larry and Shelly’s
character. About their selflessness and friendship.

Upon hearing of Larry’s current situation, I considered it an honor to provide a letter of
support on his behalf. I think it is important for your Honor to know of Larry’s amazing
character and commitment to his family and friends. This letter of reference is my way
of portraying the man that I knew, my neighbor and friend, Larry Gerrans in the only
way I can at this moment. It is my honor to speak to his outstanding character and what
I saw him as; a wonderful human being, father, friend, husband, brother, son and gifted
innovator.

In closing, I would like to thank the court for allowing me the opportunity to describe
the outstanding man of character Larry Gerrans is and for taking the time to review and
consider my input.



With respect,

Vicki Mead
     Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 22 of 27




                              October 22, 2020

To the Honorable Edward Chen,

I am writing this letter on behalf of Larry Gerrans. My family and I moved in
next door to the Gerrans family in 2014. Little did I know I would be
embarking on meeting such an amazing family. Although a fence divided our
houses, over the years our homes became one. Shelly Gerrans has become a
sister to me more than a friend. I only know Larry as an extremely
hardworking business man who spent countless hours at work. When he
wasn’t working, he was coaching soccer, watching Mackenzie ride, nightly
barbecues, fixing so many things around the house, and spending time with
the girls.

When there was a problem, Larry would always offer his help or his expertise
no matter how big or small. There are countless stories of Larry helping
people with cancer or just people down on their luck and needing a helping
hand. I do not claim to know anything about his business affairs, all I know
is the deep bond and love between Larry and his family.
As a mother of four children myself I would be hard pressed to say which
child he had a deeper connection with. All I know is the tears the girls cry for
their Dad is unbearable for me to witness. Three young teenagers' lives will
be forever changed without the support of their father they desire so deeply.
It seems like Larry Gerrans is the one that is down on his luck right now and
needs a helping hand. I pray God gives you all the resources to do what is
just in this case.

Thank you for your time-

Tricia McWhorter
415-755-8243
      Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 23 of 27




Honorable Edward M. Chen
United States District Court, N.D. Cal.
450 Golden Gate Avenue
San Francisco, CA 94103

Dear Honorable Chen,

My name is Tim Navone, president of Marin Catholic High School, located at 675 Sir Francis
Drake Boulevard in Kentfield, CA 94904. If you wish to reach me in person, my assistant’s
phone number is 415-464-3807. She can help arrange a time to speak.

I was introduced to Mr. Gerrans when he became a parent at Marin Catholic more than four
years ago. He was proactive in reaching out to me in regards to how he could help the
school. I remember my first meeting with Larry at a restaurant and have a sharp memory
of what it meant to him when I asked him if it were okay if I prayed before we ate. His
reaction showed me that he valued the faith portion of his life very much. I found this to be
supported later by the witness of his children here at Marin Catholic who soaked up the
opportunities offered by our Campus Ministry department. Larry has exceptional children,
and as a result, you can imagine how grateful I was that they had their faith to rely on when
Larry’s legal troubles presented themselves.

I ran into Larry at a local pharmacy after he was deep into his legal challenges of which I
knew little of at the time. He was shocked to learn I wasn’t aware, perhaps relieved, and
our conversation quickly turned to the faith and how important it was to Larry dealing with
what was on his plate. I say this because I have witnessed for the last 26 years at Marin
Catholic that apples usually fall close to the tree in good ways and bad. So to see his
daughters grow into faith leaders at our school made me feel certain this was a witness
they received from Larry.
      Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 24 of 27




Larry also stepped up to help Marin Catholic students with internship opportunities at his
Bio-Tech company. In speaking with those students about their experience, they only
express gratitude for their experience and opportunity, and valued the generosity of Larry
in helping them prepare for the real world. Larry used to see me at games on campus and
tell me about how well the students performed in their internships.

Thank you very much for listening to my thoughts on my relationship with Larry. I hope
this provides a greater perspective on who he is as a father and community member.

If you would like to speak further, I will make myself available at your convenience.

God bless,




Tim Navone
President
        Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 25 of 27



October 24, 2020

The Honorable Judge Chen,

First, I want to thank you for taking the extra time to read this letter.

This letter is in regard to Larry Gerrans. I understand his sentencing is coming up. I am imploring you to be able show some
leniency in his sentence.

Judge Chen, I understand that Larry is before you for a number of violations. One however stands out as Larry being violent.
In the years I have known Larry he has never exhibited any violent tendencies. He would get angry, rarely, at circumstances
or people but no more than anyone else I have ever met and certainly not with the threat of violence. Larry is an intelligent
human being and uses his vocabulary to express himself.

I have experienced Larry around his wife and children. He is a loving father and husband. An extended sentence I truly
believe would affect them adversely most of all. I know he is suffering. I know you have much more experience in this arena
than I do, but I do know this man and he is no danger to anyone or thing.

Quite the contrary, he has adopted more animals than most, taken care of the children of friends left parentless, shown
endless patience and love to his children.

When a chore needs doing or help with an event Larry is there.


Respectfully yours,

Saul Cohen
415 272 4764
      Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 26 of 27




                                                                                October 17, 2020
Art Gerrans, Sr.
19 Dorothy Way
Novato, CA 94945


Your Honorable Judge Chen,
   Since my son, Larry Gerrans, was a very young man he was a good, caring and helpful person
to everyone he knew, and especially his family and six siblings. He was a hard worker and came
to be employed in the medical field. With Larry’s tenacity to help people with medical
conditions, he finally developed the Sanovas Medical Device Company and hired many people,
including his two brothers, Art, Jr., and Chris. During this time period, Larry was raising five
children, being a great father and husband to his wife, Shelly.
   While Larry was busy with his company, in 2009, I was diagnosed with atrial fibrillation,
which was addressed by my insurance, Kaiser Permanente. I will try to be brief as follows. I had
two ablation procedures with Kaiser, 2010 at San Francisco Kaiser, and in 2013, at Santa Clara
Kaiser Heart failure/Heart transplant Clinic. During my last visit on June 9, 2015 with Dr. Hemal
Parekh, I told her my condition was getting worse, shortness of breath, chest pain, losing
energy and sleeping 12+ hours a day. She stated that I had angina and gave me a prescription
for nitroglycerin and sent me back to my cardiologist in Marin County. I still had symptoms as
mentioned above, and related those to my son, Larry. Larry immediately took matters into his
own hands.
   He contacted doctors at the Mayo Clinic in Rochester, Minnesota, obtained my medical
records from Kaiser and, then, made arrangements for air travel and lodging near the Clinic. I
went back to the Mayo Clinic with Larry for a second opinion and medical workup from July 22,
2015, through July 28, 2015. On Friday, July 24, 2015, I had a consultation with three Mayo
Clinic doctors. They asked that I continue my stay at Mayo Clinic until the following week and
go off my blood thinning medication. Based on my Kaiser medical records and work-up ordered
by Mayo Clinic, there seemed to be an additional problem with my heart that Kaiser Hospital
had not located or diagnosed at this time. I remained at the Mayo Clinic and had exploratory
surgery on July 27, 2015, by Dr. David Holmes. They proceeded with a complex hemodynamic
catheterization with four catheters. Dr. Holmes did find evidence of severe right upper and
lower pulmonary veins stenosis, resulting in my significant pulmonary hypertension. I was
advised by the doctors that the pulmonary vein stenosis was caused during an ablation
procedure, which I had on two occasions with Kaiser. My cardiologist at Marin Kaiser was
furnished with information and reports from Mayo Clinic’s findings. Dr. Boylan stated that
Kaiser did not have a doctor who could treat my problem. The damage to my heart and lungs
was similar to birth defects that new born babies and young children have. Dr. Boylan
      Case 3:18-cr-00310-EMC Document 302-1 Filed 10/26/20 Page 27 of 27




completed an outside referral request for me to be seen and treated by Dr. Phillip Moore,
pediatric cardiac surgeon, at UCSF Mission Bay Benioff Children’s Hospital.
   In my first surgery there, on September 17, 2015, Dr. Moore found that I had only 2mm
blood flow from my lungs into my heart instead of 36 mm, causing a large backup of fluid
(blood) and serious pulmonary hypertension. My right upper pulmonary vein was completely
obstructed, and not able to be stented. My right lower pulmonary vein was severely narrowed
to 2mm. The normal size for each vein should be 16 to 18 mm blood flow for a total of 36 mm
blood flow. After a lengthy surgery, I was moved to the intensive care unit for two days.
   On January 7, 2016, I underwent follow-up surgery by Dr. Moore, to further expand the
stenting. In this surgery he was able to reach the upper right vein which was completely
obstructed, and start a stenting process on it. I was then referred to a pulmonary hypertension
specialist.
   My final surgery at UCSF was on May 26, 2016, again by Dr. Phillip Moore, after consultation
with the pulmonary hypertension specialist. In this final procedure, Dr. Moore opened both the
right upper and lower pulmonary veins, to the furthest degree that he thought safe. The
damage was never going to be fully repairable; that “perfection can be the enemy of good”,
and pursuing perfection could cause further damage.
    I would like you to know, Judge Chen, that this was a very physically difficult and emotional
period for myself and family, especially for my wife, who has been by my side and my advocate.
I especially want you to take note that my son, Larry, stood up and provided me the
opportunity to get a second opinion of my medical conditions at the Mayo Clinic. He talked with
all the doctors at the Clinic, my cardiologist, and, also, met and conferred with the UCSF
surgeon, and made sure I got the best treatment available. He is a good and caring man. I
would not be alive today if it were not for my son, Larry. Larry has a good heart and can
contribute much to our society. I hope you can see the good side of Larry at his sentencing.
Larry has much knowledge about the human body and has advised and helped many people
with medical conditions.


Sincerely,
Arthur Gerrans, Sr.
